Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance with regards to claim 38:  the pump rotor blade as claimed including specifically a convex addendum between the concave undercut and the tip, the convex addendum comprising; a cycloid curve; and a transition zone, the transition zone comprising: a first spline curve; and a second spline curve interpolated and stitched together with the first spline curve, wherein the first spline curve removes material from the rotor blade profile in the transition zone, while the second spline curve adds material to the rotor blade profile in the transition zone is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance with regards to claim 40:  the supercharger rotor as claimed including specifically an addendum comprising a convex cycloid curve comprising a transition zone, the transition zone comprising: a first spline curve and a second spline curve interpolated and stitched together, wherein the first spline curve removes material from the rotor profile while the second spline curve adds material to the rotor profile, wherein the root base is positioned adjacent the center axis, and wherein the rotor profile is arranged from the root base, to the undercut region, to the addendum, to the tip is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance with regards to claim 49:  the supercharger as claimed including specifically a convex addendum comprising a transition zone, the transition zone comprising at least two spline curves that are interpolated and stitched together; an undercut region; and a root base, wherein a first one of the at least two spline curves removes material from the convex addendum, while a second one of the at least two spline curves adds material to the convex addendum is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance with regards to claim 59:  the multi-lobed rotor as claimed including specifically a first spline curve interpolated with a second spline curve; and a cycloid curve stitched with the interpolated first spline curve and second spline curve, wherein the first spline curve comprises a first set of control points to result in a first slope, wherein the second spline curve comprises a second set of control points to result in a second slope, and the second slope is not the same as the first slope, and wherein stitching the interpolated first spline curve and second spline curve comprises discarding a first portion of the first set of control points, discarding a second portion of the second set of control points, and joining the first spline curve and the second spline curve so that the rotor blade profile has attributes of both the first spline curve and the second spline curve is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746